Citation Nr: 1801200	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1967 to January 1971.  The Veteran died in March 2012 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any outstanding relevant service and private treatment records regarding the Veteran's cause of death.  The AOJ should undertake appropriate development to obtain all outstanding service treatment records, to include the Veteran's 1966 to 1968 routine service treatment records while the Veteran was aboard the USS Independence and Forrestal.  Service treatment records from the Veteran's assignment with Reconnaissance Attack Squadron Thirteen at NAS Albany, Georgia, NTC, Great Lakes and A-school.  The appellant's assistance should be requested as needed. 

All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated. If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the records on her own.

All obtained records should be associated with the evidentiary record.

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant a supplemental statement of the case (SSOC) and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




